11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the interest of C.J.M., a child,         * From the 326th District Court
                                              of Taylor County,
                                              Trial Court No. 8931-CX.

No. 11-19-00140-CV                          * May 23, 2019

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.